Court of Appeals
of the State of Georgia

                                         ATLANTA,           May 26. 2016

The Court ofAppeals hereby passes thefollowing order:

A16D0289. MURIEL MONTIA v. JP MORGAN CHASE BANK, N. A., et al.

      Muriel Montia filed suit against JP Morgan Chase Bank, N. A. ("Chase"),
alleging a quiet title claim and seeking the appointment of a special master. Chase
filed a motion to dismiss for failure to state a claim, which the trial court granted on
February 25,2016. On March 24,2016, Montia filed an application for discretionary
appeal from the trial court's order.
      Under OCGA § 5-6-34 (a) (1), a party may file a direct appeal from "[a]ll final
judgments, that is to say, where the case is no longer pending in the court below,
except as provided in Code Section 5-6-35." The dismissal order in this case is a final
order, and no provision of OCGA § 5-6-35, the discretionary appeal statute, appears
to apply. See Turner v. Taylor, 179 Ga. App. 574, 575 (1) (b) (346 SE2d 920) (1986).
      This Court will grant an otherwise timely discretionary application if the lower
court's order is subjectto direct appeal.1 See OCGA § 5-6-35 (j). Accordingly, this
application is hereby GRANTED. Montia shall have ten days from the date of this
order to file a notice ofappeal with the superior court. The superior court is instructed
to include a copy of this order in the record transmitted to this court.




      1Montia filed her application in this Court, and we transferred the case to the
Supreme Court. The Supreme Court determined that the case did not invoke its title
to land jurisdiction and returned the case to this Court.
                Court ofAppeals ofthe State ofGeorgia
^onHe',y>              Clerk's Office, Atlanta,  05/26/2016
* -^        *          / certify that the above is a true extract from
                the minutes ofthe Court ofAppeals ofGeorgia.
                        Witness my signature and the seal ofsaid court
                hereto affixed the day and year last above written.


                             MfJm?6sA*_                        tclerk.